                                                                                                          JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-509 PA (JPRx)                                          Date    January 22, 2020
 Title             Mark Coopersmith v. Garfield Beach CVS



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS — COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Garfield Beach CVS, LLC
(“Defendant”). Defendant asserts that this Court has jurisdiction over the action brought against
it by plaintiff Mark Coopersmith (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28
U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Citizenship is “determined (and must
exist) as of the time the complaint is filed and removal is effected.” Strotek Corp. v. Air
Transport Ass’n, 300 F.3d 1129, 1131 99th Cir. 2002). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-509 PA (JPRx)                                      Date   January 22, 2020
 Title          Mark Coopersmith v. Garfield Beach CVS

members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652
(7th Cir. 2002) (“the relevant citizenship [of an LLC] for diversity purposes is that of the
members, not of the company”); Handelsman v. Bedford Village Assocs., Ltd. P’ship, 213 F.3d
48, 51-52 (2d Cir. 2000) (“a limited liability company has the citizenship of its membership”);
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); TPS Utilicom Servs., Inc. v. AT & T
Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002) (“A limited liability company . . . is treated
like a partnership for the purpose of establishing citizenship under diversity jurisdiction”).

       The Notice of Removal alleges: “Plaintiff is now, and was at the time this action was
commenced, a citizen of the State of California within the meaning of U.S.C. § 1332(a) -- his
place of residence and domicile are, and were, located within the State of California. See
Complaint at ¶5 . . . .” (Notice of Removal ¶ 11.) As the Notice of Removal makes clear,
Defendant’s allegations concerning Plaintiff’s domicile are based on the allegations contained in
Plaintiff’s Complaint. The Complaint alleges: “At all times herein mentioned, and at the time
each of Plaintiff’s cause[s] of action arose, Plaintiff . . . was an individual residing in the County
of Los Angeles, Sate of California . . . .” (Compl. ¶ 5.) Because an individual is not necessarily
domiciled where he or she resides, Defendant’s allegations of Plaintiff’s domicile based solely
on allegations of residence are insufficient to establish Plaintiff’s citizenship. “Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v.
Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal]
alleging diversity of citizenship upon information and belief is insufficient.”). Moreover,
because the Complaint alleges only that Plaintiff resided in Los Angeles “at the time each of
Plaintiff’s cause[s] of action arose,” there is no factual basis alleged in the Complaint for
Defendant’s assertion that Plaintiff “is now, and was at the time this action was commenced, a
citizen of the State of California . . . .” As a result, Defendant’s allegations are insufficient to
invoke this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los
Angeles County Superior Court, Case No. 19STCV41766, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 2
